Dear Mr. Brock:
Please be advised that the office of the Attorney General is in receipt of your opinion request, which has been assigned to me for research and reply. You have noted in your request that you are currently the assistant chief of police for the Gonzales Police Department and are interested in seeking a board of director's position on the Demco Electric Co-operative, which is a member owned electric co-operative. Specifically you inquired as to whether holding these two positions would be in violation of any Louisiana state statutes relative to this matter.
Louisiana R.S. 42:61, et seq. sets forth the dual office holding provisions for this state. The purpose of these provisions is to maintain a democratic society in which public officials and employees perform the public business in a manner which serves to promote and maintain in the general citizenry a high level of confidence and trust. La.R.S. 42:61(A). This goal is weakened when a public official or employee holds two or more public offices or public jobs which by their particular nature conflict with the duties and interests of each other. Id.
In the present scenario, these statutes would not apply. Although the position of assistant chief of police is a public office/public job which would fall under the above statutes, a position on a board, which is a member owned co-operative, would not fall under such laws. Therefore, it is the opinion of this office that one may hold both the position of assistant chief of police and board member of a member owned co-operative, as it does not fall under the dual office holding statutes of this state.
I hope this opinion sufficiently answers your inquiry. If you have any further questions, please do not hesitate to contact our office.
Yours very truly,
                             RICHARD P. IEYOUB ATTORNEY GENERAL ____________________ VIRGINIA L. COREIL Assistant Attorney General
RPI/VLC/crt
DATE RELEASED: January 3, 2003